DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    70
    308
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/12/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group V corresponding to claim 20 without traverse, in the reply filed on 12/03/2021 is acknowledged.    
The examiner also acknowledges applicants’ cancellation of claims 1-19 and 24-25; amending claims 21-22 to make them depend on claim 20; and addition of new claims 26-43, which depend on claim 20. Accordingly, claims 20-22 and 26-43 are examined on merits in this office action.  
Claim objections
Claims 32-33 are objected to because of the following informalities: claims recite a dotted line or bond, but fail to define it. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 20-22 and 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Weisskopf et al (Applied and Environmental Microbiology, vol.77, No.21, Nov 2011, 7715-7720) and/or Barriuso et al (Plant Biotechnology Journal, 2008, 6, 442-452) and/or Rungin et al (Antonie van Leeuwenhoek, 2012, 102, 463-472; see applicants filed IDS dated 06/12/2020) in view of Bishop et al (US 2016/0367692 A1).     
For claim 20:
Weisskopf et al teach Burkholderia species are major inhabitants of white lupin cluster roots and high relative abundance of Burkholderia species is associated with a significant enrichment with increasing cluster root age. Further teach that Burkholderia strains are much more tolerant to low pH than non-Burkholderia strains and many strains produce large amounts of siderophores and are able to utilize citrate and oxalate as carbon sources [see abstract]. 
Weisskopf et al teach that in vitro physiological assays reveal that tolerance of low pH, siderophore production, and utilization of citrate and oxalate as growth substrates might play a significant role in the establishment and persistence of Burkholderia spp. in growing cluster roots [see left column in page 7719]. 
Barriuso et al teach Burkholderia graminis species produce a variety of N-acyl-homoserine lactone (AHL) quorum sensing (QS) signaling molecules and these involve in plant growth promotion and protection against salt stress [see abstract]. Barriuso et al further teach that AHLs have a function in the production of siderophores [see first paragraph in the right column in page 443]. 
Rungin et al teach plant growth enhancement effects by a siderophore-producing endophytic streptomycete isolated from a Thai jasmine rice plant. Further teach that rice and mungbean plants inoculated with the wild type gave the best enhancement of plant growth and significantly increased root and shoot biomass and lengths compared with untreated controls and siderophore-deficient mutant treatments. [See abstract].
The above cited art established the fact that bacteria produce siderophores and these involve in the root or plant growth and protection against salt stress etc. In other words, the improvement in root/plant growth implies increase in crop yield. 
The above interpreted as a method of promoting root growth or improving stress tolerance or increasing crop yield by administering siderophores or bacterial cell that produce siderophores. 
However, Weisskopf et al, Rungin et al and Barriuso et al silent on applicants claimed peptide siderophore comprises one or more N-nitroso-hydroxylamine ligands. 
This can be addressed with the following:
Art established that fact that certain bacteria produces siderophores and these involved in root or plant growth. So, siderophores are natural products. 
The applicants claimed peptide siderophore, based on the specification, is a natural product and is isolated from Burkholderia species and it has two N-nitroso-hydroxylamine ligands. Therefore, the bacteria in the above cited prior art is expected to produce applicants claimed peptide siderophore. 
For claim 21:
The cited limitation is a property of a peptide siderophore having ligand comprising N-nitroso-hydroxylamine groups. For example, Bishop et al teach NO donor compounds, such as 1R2N[N(O)NO]-, have proven to be one of the most versatile and widely used and provide an excellent source for the controlled release of NO both in vivo and in vitro [see 0069].
For claim 22:
The above cited prior art teach siderophores improves root/plant growth, crop yield and resistance to the external stress etc., and so, for example, crop yield is nothing but increasing the chlorophyll production. 
For claims 26-37 and 42-43:
As explained above, the applicants claimed peptide siderophore is a natural product and is isolated from Burkholderia species and it has two N-nitroso-hydroxylamine ligands. So, the bacteria in the above cited prior art is expected to produce applicants claimed peptide siderophore(s) with the recited limitations. 
For claim 38:
The siderophores are well known for iron complexing agents. Applicants can refer to any standard review articles about its well-known properties. 
For claim 39:
The cited prior art teach improving root/plant growth, crop yield and resistance etc by administering the siderophore producing bacteria, which can be interpreted as an effective amount, because of change is noticed in the root/plant growth or crop yield etc. 
For claim 40:
This limitation is nothing but the corresponding gene for the peptide siderophore, as explained in ‘For claim 20’ above. 
For claim 41:
Weisskopf et al and Barriuso et al teach Burkholderia species, which produces siderophores. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, siderophore producing bacteria, utilities of siderophores in root or plant growth, NO donor chemical groups etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658